Exhibit 10.1
THE TORO COMPANY
CHANGE IN CONTROL SEVERANCE COMPENSATION POLICY
ARTICLE I — INTRODUCTION
     Section 1.1 Background. The Board of Directors of The Toro Company has
considered the effect a Change in Control of the Company may have on certain
Executives of the Company. The Board has determined that it is in the best
interests of the Company and its shareholders to assure that the Company will
have the continued dedication of its Executives, notwithstanding the
possibility, threat or occurrence of a Change in Control of the Company. The
Board believes it is imperative to diminish the inevitable distraction of its
Executives by virtue of the personal uncertainties and risks, including personal
financial risks, created by a pending or threatened Change in Control of the
Company.
     Section 1.2 Purpose. This Policy is designed to encourage the Executives’
full attention and dedication to the Company currently and in the event of any
threatened or pending Change in Control transaction and, notwithstanding the
outcome of any such proposed transaction, to assure fair treatment of such
Executives in the event of a Change in Control of the Company.
ARTICLE II — ESTABLISHMENT OF THE POLICY
     Section 2.1 Applicability of Policy. The benefits provided by this Policy
shall be available to all Executives who, at or after the Effective Date, meet
the eligibility requirements of Article IV hereof.
     Section 2.2 Contractual Right to Benefits. Subject to the provisions of
Article VIII hereof, this Policy establishes and vests in each Participant a
contractual right to the benefits to which he or she is entitled hereunder,
enforceable by the Participant against the Company on the terms and subject to
the conditions hereof.
ARTICLE III — DEFINITIONS AND CONSTRUCTION
     Section 3.1 Definitions. The following terms shall have the following
meanings when used in this Policy with initial capital letters:
     (a) “Base Pay” of a Participant means the Participant’s annual base salary
from the Company as in effect on the Termination Date; provided, however, that
any reductions in Base Pay following the date of the Change in Control will not
be taken into account when determining Base Pay hereunder.
     (b) “Board” means the Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



     (c) “Change in Control” of the Company shall be deemed to have occurred if
the events set forth in any one of the following paragraphs shall have occurred:
     (i) The acquisition by any Person of Beneficial Ownership of twenty percent
(20%) or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”), or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (aa) any
acquisition directly from the Company, (bb) any acquisition by the Company,
(cc) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or
(dd) any acquisition by any corporation pursuant to a transaction that complies
with clauses (A), (B) and (C) of subsection (iii) of this Section 3.1(c) or
     (ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a member of the Board
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
members of the Board then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or
     (iii) Consummation of a reorganization, merger or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company or the acquisition by the Company of assets or stock of another
entity (a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then-outstanding shares of common stock of
the Company and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly

2



--------------------------------------------------------------------------------



 



or through one or more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, twenty percent (20%) or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
     (iv) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
For purposes of this Section 3.1(c), “Person” shall be defined as provided for
in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof), and
“Beneficial Ownership” shall be defined as provided for in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act.
     (d) “Code” means the Internal Revenue Code of 1986, as amended.
     (e) “Company” means The Toro Company, a Delaware corporation, and any
successor thereto as provided in Section 7.1 hereof.
     (f) “Effective Date” means January 18, 2011.
     (g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (h) “Executive” means any person who is the Chief Executive Officer of the
Company, the President of the Company, a Vice President of the Company, or any
other person to whom a Vice President of the Company reports, including a Chief
Operating Officer of the Company.
     (i) “Good Reason” means, without the express written consent of the
Participant:
     (i) the assignment to the Participant of any duties inconsistent in any
substantial respect with the Participant’s position (including status, office or
title), authority or responsibilities as in effect during the 120-day

3



--------------------------------------------------------------------------------



 



period immediately preceding the Change in Control, which assignment results in
a substantial diminution in such position, authority or responsibilities or any
other substantial adverse change in such position, authority or
responsibilities, excluding an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company as set forth below;
     (ii) the substantial diminution in position (including status, office or
title), authority or responsibilities or any other substantial adverse change in
the position, authority or responsibilities of the individual to whom the
Participant is required to report;
     (iii) the substantial diminution in the budget over which the Participant
retains authority;
     (iv) any failure by the Company to furnish the Participant with
compensation (including Base Salary and Incentive Pay) and benefits at a level
substantially equal to or exceeding those received by the Participant from the
Company or any Subsidiary during the 120-day period preceding the Change in
Control, other than (A) an insubstantial and inadvertent failure remedied by the
Company as set forth below, (B) a reduction in compensation which is applied to
all non-union employees of the Company in the same dollar amount or percentage,
or (C) a reduction or modification of any employee benefit program covering
substantially all of the employees of the Company, which reduction or
modification generally applies to all employees covered under such program; or
     (v) the Company’s requiring the Participant to be based or to perform
services at any office or location that is in excess of 35 miles from the
principal location of the Participant’s work during the 120-day period
immediately preceding the Change in Control, except for travel reasonably
required in the performance of the Participant’s responsibilities; or
     (vii) any purported termination of the Participant’s employment other than
as expressly permitted by this Policy; or
     (viii) any failure by the Company to comply with and satisfy Section 7.1 of
this Policy.
     Before a termination by the Participant under this Section 3.1(i) will
constitute termination for Good Reason, the Participant must give the Company a
Notice of Termination within 30 calendar days of the occurrence of the event
that constitutes Good Reason. Failure to provide such Notice of Termination
within such 30-day period shall be conclusive proof that the Participant shall
not have Good Reason to terminate employment.

4



--------------------------------------------------------------------------------



 



     For purposes of this Section 3.1(i), Good Reason shall exist only if the
Company fails to remedy the event or events constituting Good Reason within 30
calendar days after receipt of the Notice of Termination from the Participant.
If the Participant determines that Good Reason for termination exists and timely
files a Notice of Termination, such determination shall be presumed to be true
and the Company will have the burden of proving that Good Reason does not exist.
     (j) “Incentive Pay” means the target annual cash incentive award as
notified to the Participant for the year in which the Termination Date occurs
under the Company’s 2010 Equity and Incentive Plan or, if such plan is no longer
in effect and/or has been replaced, the annual bonus, incentive or other payment
of cash compensation in addition to Base Pay, made or to be made in regard to
services rendered in any fiscal year or other annual measurement period pursuant
to any bonus, incentive, performance, or similar agreement, policy, program or
arrangement of the Company or any successor thereto.
     (k) “Just Cause” means without the written consent of the Company, the
Participant (i) participates in fraud or embezzlement, in each case related to
the Company or its Subsidiaries, (ii) intentionally engages in other unlawful or
criminal activity of a serious nature in connection with his or her duties as an
Executive which causes or may reasonably be expected to cause substantial
economic injury to or substantial injury to the reputation of the Company or its
Subsidiaries, (iii) enters a guilty plea with respect to or is convicted of a
felony that causes or may reasonably be expected to cause substantial economic
injury to or substantial injury to the reputation of the Company or its
Subsidiaries, (iv) commits any intentional and deliberate breach of his or her
duties that, individually or in the aggregate, are material in relation to the
Participant’s overall duties and cause or are reasonably expected to cause
substantial economic injury to or substantial injury to the reputation of the
Company or its Subsidiaries, or (iv) materially breaches any confidentiality or
noncompete agreement entered into with the Company. The Company shall have the
burden of proving that Just Cause exists.
     For purposes of this Policy, the Participant shall not be deemed to have
been terminated for “Just Cause” hereunder unless (A) the Participant receives a
Notice of Termination setting forth the grounds for the termination at least 30
calendar days prior to the specified Termination Date, (B) if requested by the
Participant, the Participant (and/or the Participant’s counsel or other
representative) is granted a hearing before the Board, and (C) the Board
determines, by resolution duly adopted by a majority of the members of the
Board, that the Participant violated one or more of the provisions of the
definition of “Just Cause” set forth above.
     (l) “Notice of Termination” means (i) a written notice of termination by
the Company to the Participant for Just Cause, or (ii) a written notice of

5



--------------------------------------------------------------------------------



 



termination for Good Reason by the Participant to the Company, in either case,
setting forth in reasonable detail the specific reasons for termination and the
facts and circumstances claimed to provide a basis for termination of employment
under the provision indicated.
     (m) “Participant” means an Executive who meets the eligibility requirements
of Article IV hereof, other than an Executive who has entered into an
employment, severance or other similar agreement with the Company (other than a
stock option or performance share award agreement or other form of equity award
agreement or participation document entered into pursuant to a Company-sponsored
plan which may incidentally refer to accelerated vesting or accelerated payment
upon a change in control (as defined in such separate plan or document)) which
becomes operative upon the occurrence of a change in control of the Company (as
defined in such agreement).
     (n) “Policy” means this Change in Control Severance Compensation Policy.
     (o) “Protection Period” means the period of time commencing on the date of
the first occurrence of a Change in Control and continuing until the third
anniversary of the occurrence of the Change in Control.
     (p) “Severance Payment” means the payment of severance compensation as
provided in Article V hereof.
     (q) “Subsidiary” means any corporation or other legal entity a majority of
the securities of which are owned by the Company or another Subsidiary of the
Company.
     (r) “Termination Date” means, (i) with respect to a termination by the
Company for Just Cause, the date on which the Participant’s employment is
terminated as stated in the Notice of Termination, and (ii) with respect to a
termination by the Participant for Good Reason, the date that is 30 calendar
days following the Company’s receipt of the Notice of Termination, modified to
the extent necessary to be consistent with the requirements of Section 3.2(c)
below.
Section 3.2 Status of Policy/Applicable Law.
     (a) This Policy is classified as a “payroll practice” and is not a “plan”
that is subject to the provisions of the Employee Retirement Income Security Act
of 1974, as amended. The Policy will be interpreted and administered
accordingly.
     (b) This Policy shall in all respects be interpreted, enforced and governed
in accordance with the laws of the State of Minnesota, without regard to
principles of conflicts of laws.

6



--------------------------------------------------------------------------------



 



     (c) Payment of amounts, including any Severance Payments, under this Policy
are intended to comply with an exception to or exclusion from the requirements
of Code Section 409A to the maximum extent possible and, to the extent Code
Section 409A is applicable to any payments or benefits, this Policy is intended
to comply with the requirements of Code Section 409A. Notwithstanding any other
provision of this Policy to the contrary, this Policy shall be interpreted,
operated and administered in a manner consistent with such intentions. The
payments or benefits to be made or provided under this Policy, including any
Severance Payments, are intended to be exempt from the requirements of Code
Section 409A because they are (i) non-taxable benefits, (ii) welfare benefits
within the meaning of Treas. Reg. Sec. 1.409A-1(a)(5), (iii) short-term
deferrals under Treas. Reg. Sec. 1.409A-1(b)(4), or (iv) payments under a
separation pay plan within the meaning of Treas. Reg. Sec. 1.409A-1(b)(9). For
purposes of Code Section 409A, each payment under this Policy shall be treated
as a separate payment. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Policy to the contrary, all
references in this Policy to the termination of the Participant’s employment or
separation from service (including the date of such termination or separation or
Termination Date) are intended to mean the Participant’s “separation from
service,” within the meaning of Code Section 409A(a)(2)(A)(i). All
reimbursements or in-kind benefits to be made under this Policy that constitute
deferred compensation subject to Code Section 409A shall be made in accordance
with the requirements of Treas. Reg. Sec. 1.409A-3(i)(1)(iv). If, at the time of
Participant’s termination of employment, Participant is a “specified employee”
within the meaning of Code Section 409A, then any payment of an amount that is
deferred compensation subject to Code Section 409A and payable on account of a
separation from service shall be suspended and not made until the first business
day following the end of the six (6) month period following the Participant’s
termination of employment, or if earlier, upon the Participant’s date of death.
     Section 3.3 Severability. If a provision of this Policy shall be held
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of this Policy and this Policy shall be construed and enforced as if the
illegal or invalid provision had not been included.
ARTICLE IV — ELIGIBILITY
     Section 4.1 Participation. Each person who is an Executive on the Effective
Date shall be a Participant on the Effective Date. Thereafter, each other person
who becomes an Executive prior to both (a) a Change in Control, and (b) unless
specifically provided for by the Board at the time a Participant is elected as
an Executive, the date a notice of termination of the Policy is provided under
Section 8.1(a), shall automatically become a Participant on the day on which
such person becomes an Executive.

7



--------------------------------------------------------------------------------



 



     Section 4.2 Duration of Participation. A Participant shall cease to be a
Participant and shall have no rights hereunder, without further action, when he
or she ceases to be an Executive, unless such Participant is then entitled to
payment of a Severance Payment as provided in Section 5.1 hereof. A Participant
entitled to a Severance Payment shall remain a Participant in this Policy until
the full amount of the Severance Payment has been paid to the Participant.
ARTICLE V — SEVERANCE PAYMENTS
Section 5.1 Right to Severance Payment.
     (a) Subject to Subsection (c) hereof, a Participant shall be entitled to
receive from the Company a Severance Payment in the amount provided in
Section 5.2 hereof if there has been a Change in Control and if, after a Change
in Control and within the Protection Period, (i) the Participant’s employment by
the Company shall be terminated by the Company without Just Cause, or (ii) the
Participant shall terminate employment with the Company for Good Reason.
     (b) Notwithstanding anything to the contrary contained in this Policy, any
termination of employment of the Participant or removal of the Participant from
the office or position in the Company that occurs prior to a Change in Control
but which the Participant reasonably demonstrates occurred at the request of a
third party who had taken steps reasonably calculated to effect the Change in
Control shall be deemed to be a termination or removal of the Participant after
a Change in Control for purposes of this Policy.
     (c) Notwithstanding anything to the contrary contained in this Policy, a
Participant shall not be entitled to receive any Severance Payment hereunder
unless within 65 days of the Participant’s termination (i) he or she has signed
and returned to the Company a release substantially in the form attached to this
Policy as Attachment A, and (ii) any applicable rescission period for such
release has expired. The Company shall provide a form of release to the
Participant not later than 5 days following the Participant’s Termination Date.
Section 5.2 Amount of Severance Payment.
     (a) Each Participant entitled to a Severance Payment under this Policy
shall receive the following Severance Payment from the Company.
     (i) A lump sum cash payment in an amount equal to (A) for any Participant
who is designated as the Chief Executive Officer, three times the sum of Base
Pay plus Incentive Pay, and (B) for any other Participant, two times the sum of
Base Pay plus Incentive Pay; provided, however, that the amount of such cash
payment determined pursuant to this Section 5.2(a)(i) shall be reduced by an
amount equal to the aggregate amount of any other cash payments in the nature of
severance payments

8



--------------------------------------------------------------------------------



 



paid or payable by the Company or any Subsidiary pursuant to any agreement,
policy, program, arrangement or requirement of statutory or common law (other
than this Policy or cash payments received in lieu of stock incentives); and
     (ii) A lump sum cash payment in an amount equal to (A) the Incentive Pay
for the fiscal year in which the Termination Date occurs, pro rated to reflect
days elapsed during the fiscal year in which the Termination Date occurs divided
by 365 days times the Incentive Pay (expressed as a dollar amount), and
(B) reduced by any amounts paid under the terms of the applicable incentive
bonus policy itself for the same period of time.
     (b) In addition to amounts provided for in section (a) above, each
Participant entitled to a Severance Payment under this Policy shall also be
entitled to the additional Severance Payments from the Company:
     (i) for a period of two years following the Termination Date, reimbursement
for reasonable fees for outplacement services by a firm selected by the
Participant and at the expense of the Company; and
     (ii) for a period of three years following the Termination Date
(A) eligibility for continuation coverage pursuant to or consistent with
Section 4980B of the Code (or any successor provision thereto) under the
Company’s medical, dental and other group health plans, or successor plans as in
effect from time to time, and (B) reimbursement for any costs incurred in
securing such continuation coverage that are in excess of costs that would have
been incurred by the Participant immediately prior to the Termination Date to
obtain such coverage. To the extent necessary to comply with the requirements of
Code Section 105(h) or other non-discrimination requirements, the value of the
group health plan coverage under this provision, less amounts paid for such
coverage, shall be taxed to the Participant.
     (c) The Participant shall not be required to mitigate damages or the amount
of his or her Severance Payment by seeking other employment or otherwise, nor
shall the amount of such payment be reduced by any compensation earned by the
Participant as a result of employment after the termination of his or her
employment by the Company.
     Section 5.3 Time of Severance Payment. The Severance Payment to which a
Participant is entitled under Section 5.2(a) shall be paid to the Participant by
the Company in cash and in full on the 65th day following the Participant’s
Termination Date. The Severance Payment to which a Participant is entitled under
Section 5.2(b) shall be paid to the Participant in cash or in-kind not less
frequently than on a semi-annual basis, subject to Section 5.1(c). If a
Participant should die before all amounts payable to him

9



--------------------------------------------------------------------------------



 



or her under this Policy have been paid, such unpaid amounts shall be paid to
the personal representative of the Participant’s estate.
     Section 5.4 Liability for Payment. The Company shall be solely liable for
and shall pay the Severance Payments (or cause the Severance Payments to be
paid) to the Participant.
ARTICLE VI — OTHER RIGHTS AND BENEFITS NOT AFFECTED
     Section 6.1 Other Benefits. Neither the provisions of this Policy nor the
Severance Payment provided for hereunder shall reduce or increase any amounts
otherwise payable, or in any other way affect a Participant’s rights as an
employee of the Company, whether existing now or hereafter, under any benefit,
incentive, retirement, stock option, stock bonus, stock purchase or employment
agreement, policy (other than this Policy), program or arrangement
(collectively, the “Other Plans”), except to the extent specifically provided in
such Other Plans. Notwithstanding the generality of the foregoing, each
Participant is entitled to receive any Base Salary accrued but unpaid as of the
Termination Date, vacation accrued but unused as the Termination Date, and any
other bonus, incentive or other pay or employee benefits that are accrued but
unpaid as of the Termination Date. Further, and notwithstanding the forgoing or
the terms of any outstanding performance share awards, any and all performance
share awards granted to a Participant Change in Control that have not vested as
of the Change in Control, shall vest as of date of the Change in Control and be
paid out at target (not maximum). The manner of payout of any such performance
share awards to which a Participant is entitled shall be paid to the Participant
by the Company as provided for in the applicable award agreement or plan under
which such awards were granted.
     Section 6.2 Certain Limitations. This Policy does not constitute a contract
of employment or impose on any Participant or the Company any obligation to
retain any Participant as an employee or in any other capacity, to change or not
change the status, terms or conditions of any Participant’s employment, or to
change or not change the Company’s policies regarding termination of employment.
ARTICLE VII — SUCCESSORS SECTION
     Section 7.1 Successors. Without limiting the obligations of any person or
entity under applicable law, the Company shall require any successor or
assignee, whether direct or indirect, by purchase, reorganization, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company, expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Policy, in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place. In such event, the term “Company,” as used in this
Policy, shall mean the Company as hereinbefore defined and any successor
assignee to the business or assets which by reason hereof becomes bound by the
terms and provisions of this Policy.

10



--------------------------------------------------------------------------------



 



ARTICLE VIII — DURATION, AMENDMENT AND TERMINATION
     Section 8.1 Duration/Termination.
     (a) This Policy will terminate as to all Participants: (i) if a Change in
Control has not occurred, the date that is two years following the giving of
notice to each Executive who is a Participant on the date of the notice that the
Board has determined (by resolution adopted by a majority of the members of the
Board) that the Policy will terminate; and (ii) if a Change in Control has
occurred, the expiration of the Protection Period.
     (b) Notwithstanding the foregoing, if a Change in Control occurs, this
Policy shall continue in full force and effect, and shall not terminate or
expire until after all Participants who were Participants on the date of the
Change in Control who became entitled to a Severance Payment hereunder shall
have received such payment in full.
     Section 8.2 Amendment. Unless a Change in Control has previously occurred,
this Policy may be amended in any respect by resolution duly adopted by a
majority of the members of the Board; provided, however, that no such amendment
shall adversely affect the rights of a Participant under this Policy without the
Participant’s consent unless such amendment does not become effective until the
date that is two years following the giving of notice to all Participants of the
adoption of such amendment by the Board. If a Change in Control occurs,
notwithstanding the foregoing, this Policy no longer shall be subject to
amendment, change, substitution, deletion or revocation in any respect.
     Section 8.3 Form of Amendment/Termination. The form of any proper amendment
or termination of this Policy shall be a written instrument signed by a duly
authorized officer or officers of the Company, certifying that the amendment or
termination has been approved by the Board as provided in Sections 8.1 or 8.2
hereof. A proper amendment of this Policy automatically shall effect a
corresponding amendment to all Participants’ rights hereunder. A proper
termination of this Policy automatically shall effect a termination of all
Participants’ rights and benefits hereunder without further action.
ARTICLE IX — MISCELLANEOUS SECTION
     Section 9.1 Legal Fees and Expenses
     (a) It is the intent of the Company that Participants not be required to
incur any expenses associated with the enforcement of rights under this Policy
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Participants hereunder. Accordingly, if the
Company has failed to comply with any of its obligations under this Policy or in

11



--------------------------------------------------------------------------------



 



the event that the Company or any other person takes any action to declare this
Policy void or unenforceable, or institutes any litigation designed to deny, or
to recover from, a Participant the benefits intended to be provided to the
Participant hereunder, the Company irrevocably authorizes the Participant from
time to time to retain counsel of his or her choice, at the expense of the
Company, as hereafter provided, to represent the Participant in connection with
the initiation or defense of any legal action, whether by or against the
Company, in any jurisdiction. The Company shall pay or cause to be paid and
shall be solely responsible for any and all reasonable attorneys’ fees and
expenses incurred by the Participant in enforcing his or her rights hereunder
individually (but not as a representative of any class) as a result of the
Company’s failure to perform this Policy or any provision hereof or as a result
of the Company or any person contesting the validity or enforceability of this
Policy or any provision hereof.
     (b) Notwithstanding any provision of the Policy to the contrary, all fees
and expenses subject to payment or reimbursement pursuant to this Section 9.1
shall be paid not later than the last day of the calendar year following the
calendar year in which the Participant incurs such fees or expenses. The
Participant shall be solely responsible for timely providing to the Company
sufficient proof of the fees and expenses to be paid or reimbursed pursuant to
this Section.
     Section 9.2 Withholding of Taxes. The Company may withhold from any amounts
payable under this Policy all foreign, federal, state, or other taxes as the
Company reasonably determines are required pursuant to any law or government
regulation or ruling.
     Section 9.3 Successors.
     (a) This Policy shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.
     (b) The rights under this Policy are personal in nature and neither the
Company nor any Participant shall, without the consent of the other, assign or
transfer any rights or obligations hereunder except as expressly provided in
Sections 5.3 and 7.1 hereof. Without limiting the generality of the foregoing,
the Participant’s right to receive a Severance Payment hereunder shall not be
assignable or transferable, whether by pledge, creation of a security interest
or otherwise, other than by a transfer by his or her will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 9.3(b), the Company, shall have no liability
to pay any amount so attempted to be assigned or transferred.
     (c) The Company and each Participant recognize that each party will have no
adequate remedy at law for breach by the other of any of the

12



--------------------------------------------------------------------------------



 



agreements contained herein and, in the event of any such breach, the Company,
and each Participant hereby agree and consent that the other shall be entitled
to a decree of specific performance, mandamus or other appropriate remedy to
enforce performance of this Policy.
     Section 9.4 Notices. For all purposes of this Policy, all communications,
including without limitation notices, consents, requests or approvals provided
for herein, shall be in writing and shall be deemed to have been duly given when
delivered or five business days after having been mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company (to the attention of the General Counsel of the Company), at its
principal executive office and to any Participant at his or her principal
residence as shown in the relevant records of the Company, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

13



--------------------------------------------------------------------------------



 



ATTACHMENT A
RELEASE
     This Release (the “Release”) is required to be delivered by
                     (“Executive”) as a condition of Executive’s receipt of
severance and other benefits under The Toro Company Change in Control Severance
Compensation Policy (the “Policy”).
     1. Executive agrees that, in consideration of the severance and other
benefits to which he/she is eligible under the terms of the Policy, he/she will,
and hereby does knowingly and voluntarily, forever and irrevocably release and
discharge The Toro Company, a Delaware corporation (collectively, with its
affiliates, the “Company”), and each of its and their respective officers,
directors, employees, shareholders, members, agents, predecessors, successors,
purchasers, assigns, representatives and benefit plans (collectively with the
Company, the “Releasees”) of any and all actions, causes of action, grievances,
demands, rights, claims for damages, indemnity, costs, interest, loss or injury
whatsoever, including claims for reinstatement, back pay, front pay, attorneys’
fees and any form of injunctive relief, which he/she now has, has had, or may
have, whether the same be at law, in equity, or mixed, in any way arising from
or relating to Executive’s employment with the Company or the termination of
that employment. Executive expressly acknowledges that this release specifically
includes, but is not limited to, Executive’s intent to release Company from any
claim of age, race, sex, religion, national origin, parental status, sexual
orientation, ancestry, harassment, veteran status, retaliation or any other
claim of employment discrimination or harassment under Title VII of the Civil
Rights Act of 1964 (42 U.S.C. § 2000e et seq.), the Age Discrimination in
Employment Act (ADEA) and the Older Workers Benefit Protection Act (OWBPA) (29
U.S.C. § 621, et seq.), the Americans with Disabilities Act (42 U.S.C. § 12101,
et seq.), the Family and Medical Leave Act (29 U.S.C. § 2601 et seq.), Worker
Adjustment and Retraining Notification Act, Employee Retirement Income Security
Act, the Rehabilitation Act of 1973 (29 U.S.C. § 701, et seq.), the Minnesota
Human Rights Act (MHRA), and any other similar federal, state or local law
regarding employment. Executive is not waiving rights or claims that otherwise
cannot be waived by applicable law, including without limitation claims:
(a) that may arise after the date of this Release, (b) for indemnification
and/or advanced expenses under applicable law, any directors and officers
liability insurance, applicable articles of incorporation or by-laws, (c) to
enforce the Policy, (d) to exercise vested equity awards determined as of the
date hereof, (e) to benefits which have accrued and are payable pursuant to the
Company’s employee benefit plans, including deferred compensation plans, (f) for
unemployment insurance benefits; (g) for workers’ compensation benefits related
to any injury he/she sustained in the course of his/her duties for the Company,
(h) to rights under the Consolidated Omnibus Reconciliation Act of 1985, as
amended, (“COBRA”), and (i) to his/her rights, if any, under the Uniformed
Services Employment and Reemployment Rights Act (USERRA) 38 U.S.C. § 4301, et
seq.
     2. Executive agrees not to sue any Releasee or participate in any lawsuit
against a Releasee concerning any claim released under Section 1 above, or to
challenge the enforceability of this Release or the release given thereby. This
covenant

A-1



--------------------------------------------------------------------------------



 



not to sue does not apply to any claim that Executive did not knowingly and
voluntarily sign this Release as required by the ADEA and the OWBPA.
     3. Notwithstanding the above, Executive is not waiving and is not being
required to waive any right that cannot be waived under law, including the right
to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that Executive hereby waives all
right to any monetary recovery should any foreign, federal, state or other
administrative agency pursue any claims on Executive’s behalf arising out of or
related to employment with and/or termination of employment with any of the
Releasees.
     4. Executive and the Company each agree to treat this Release as
confidential and will not discuss or disclose, the terms of this Release, other
than his/her immediate family members, attorneys and financial advisors, or as
required by law.
     5. Executive has been advised that this Release shall be executed by
him/her no earlier than Executive’s termination date and no later than
forty-five (45) days after Executive’s Termination Date. Executive understands
that insofar as this Release relates to Executive’s rights, if any, under the
ADEA, it shall not become effective or enforceable until seven days after he/she
signs it. Executive further understands that insofar as this Release relates to
Executive’s rights, if any, under the MHRA, it shall not become effective or
enforceable until fifteen days (15) after he/she signs it. Executive
acknowledges that he/she has been advised to consult with an attorney if he/she
chooses before signing this Release. Executive understands that he/she has the
right to revoke this Release, insofar as it extends to Executive’s claims, if
any, under the ADEA, by written notice of such to the Company within seven
(7) calendar days following his/her signing this Release. Executive understands
that he/she has the right to revoke this Release insofar as it extends to
his/her claims, if any, under the MHRA, by written notice to the Company within
fifteen (15) calendar days of Executive’s signing this Agreement. Any such
revocation must be in writing and hand-delivered to the Company or, if sent by
mail, postmarked within the applicable revocation period, sent by certified
mail, return receipt requested, and addressed to: The Toro Company, Attention:
General Counsel, 8111 Lyndale Avenue S., Bloomington, Minnesota, 55401.
     6. Executive expressly acknowledges and understands that this Release is
not an admission of liability under any statute or otherwise by Company, and it
does not admit any violation of Executive’s legal rights.
     7. The parties agree that this Release shall be binding upon and inure to
the benefit of Executive’s assigns, heirs, executors and administrators as well
as all Releasees.
     8. This Release shall in all respects be interpreted, enforced and governed
in accordance with the laws of the State of Minnesota, without regard to
principles of conflicts of laws, and furthermore, any dispute regarding this
Release shall be subject to

A-2



--------------------------------------------------------------------------------



 



the exclusive jurisdiction of any court of competent jurisdiction located in
Minneapolis, Minnesota.
     9. The language of all parts of this Release shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties. In the event that one or more provisions of this
Release shall for any reason be held to be illegal or unenforceable, this
Release shall be revised only to the extent necessary to make the Release or
such provision(s) legal and enforceable.
     10. Employee acknowledges that he/she has received a list of the ages and
job descriptions of the individuals who are eligible to receive severance
benefits under the Policy.

A-3



--------------------------------------------------------------------------------



 



EXECUTIVE

                  Print Name:                 Date        

Signature Page to Release

 